Appeal from a judgment of the County Court of Rensselaer County, rendered January 13, 1977, convicting defendant, upon his plea of guilty, of the crime of criminal possession of a controlled substance in the fifth degree. The defendant pleaded guilty to the crime of criminal sale of a controlled substance in the fifth degree. At sentencing, however, the court erroneously sentenced the defendant as though he had pleaded guilty to the crime of criminal possession of a controlled substance in the fifth degree. Consequently, the judgment must be modified to reflect the actual plea of guilty of the defendant. Both the crime that defendant pleaded guilty to and the crime for which he was sentenced are class C felonies. From the record there is no reason to assume that a different sentence would have been imposed for the crime of criminal sale than was imposed for the crime of criminal possession. There is no merit to defendant’s contention that he accepted a valid offer to plead guilty on the condition that he be sentenced to a one-year term of imprisonment. Judgment modified, on the law, by striking therefrom the conviction of criminal possession of a controlled substance in the fifth degree and substituting therefor a provision convicting defendant of criminal sale of a controlled substance in the fifth degree, and, as so modified, affirmed. Mahoney, P. J., Greenblott, Main, Mikoll and Herlihy, JJ., concur.